Title: Introductory Note: From Robert Morris, [27 April 1796]
From: 
To: 


[Philadelphia, April 27, 1796]
This letter is the first in Morris’s correspondence with Hamilton that refers to a debt which Benjamin Walker was trying to collect from Morris. Hamilton became involved in this matter because both men consulted him about it on more than one occasion and because the debt in question became inextricably intertwined in Morris’s efforts to pay a debt which he owed to John B. Church, who was the English husband of Elizabeth Hamilton’s sister Angelica, and for whom Hamilton acted as agent or representative in the United States.
The debt on which Walker was attempting to secure payment had been contracted by William S. Smith, John Adams’s son-in-law, on behalf of the Pulteney Associates. In 1790–1791 both Smith and William Temple Franklin were in England to promote the sale of American securities and lands. Their major customer proved to be William Johnstone Pulteney, a leading British capitalist and a member of the House of Commons, who in 1791 agreed to buy from Robert Morris 1.2 million acres in the Genesee country of western New York. Associated in this purchase with Pulteney was William Hornby, who had been governor of Bombay. The man who served as intermediary and made the preliminary arrangements for Pulteney’s purchase was Patrick Colquhoun, a merchant of Glasgow, who had once lived in Virginia. The organization which these men formed was variously known as the Pulteney Association, Pulteney Associates, London Associates and London Association. For his part in arranging the sale of Morris’s property, Colquhoun was given an interest of one-twelfth in the purchase, while Pulteney’s and Hornby’s interests were respectively nine-twelfths and two-twelfths.
On his return to the United States in 1791, Smith in his capacity as agent for the Pulteney Associates loaned Morris $100,000 which belonged to Pulteney and Hornby. According to the terms of this loan Morris was to repay Smith with funded debt in two installments due on July 1, 1792, and January 1, 1793, together with interest payments. To secure the payment of this debt Morris conveyed to Smith the Morris Reserve comprising some five hundred thousand acres of Genesee lands. This transaction was accomplished by a deed and defeasance, which taken together constituted a mortgage. The deed was recorded in the office of the Secretary of State of New York, but the defeasance was not recorded. The defeasance stated in effect that if Morris paid his debt to Smith, the land pledged for the payment of the debt would be returned to Morris.
Morris met the first of the two payments owed to Smith, but he failed to pay the remaining $50,000 when this obligation fell due. This was the situation in May, 1795, when Smith assigned the mortgage to Walker, who had succeeded Smith as the representative of the Pulteney Associates. On assuming his new responsibilities Walker was alarmed to learn that Morris had sold two tracts in the Reserve which had been mortgaged to Smith. Accordingly, in October, 1795, Walker sued in Chancery for an injunction to prevent additional sales of the Reserve by Morris and to foreclose Morris’s equity of redemption.
By 1796, the injunction sought by Walker had been issued, and it was in the spring of that year that Hamilton became directly involved in the dispute between Walker and Morris. In the letter printed below Morris is proposing to secure the payment of his debt to John B. Church by mortgaging to Hamilton one hundred thousand acres of the Morris Reserve, all of which had already been mortgaged to Smith (and was now mortgaged to Walker) and was tied up by Walker’s suit in Chancery. To have the suit dismissed and thus clear the way for mortgaging the one hundred thousand acres to Hamilton, Morris needed $50,000 in cash to pay Walker. To secure this sum, as he mentions in the letter below, he asked Samuel Ogden to act as his agent and to sell some of Morris’s lands in the Morris Reserve. On May 10, 1796, Morris was able to report to Hamilton that Ogden had sold fifty thousand acres to Othniel Taylor and Asa Danforth for $57,500 and that he had proposed to Walker that he “would convey the said 50,000 acres to him and assign to him the above mentioned Contract which binds the parties to pay $57,000 and interest.” Walker was apparently receptive to Morris’s proposal, for Chancellor Robert Livingston, in response to a petition by Walker’s attorney, gave Morris permission to mortgage the one hundred thousand acres to Hamilton to secure the debt to Church. Accordingly, on May 16, Morris and Hamilton agreed on a mortgage to Hamilton of the one hundred thousand acres and a bond for the payment of $81,679.44 to Church.
Morris soon had good reason to believe that whatever solutions he had devised merely served to create new problems. After he and Hamilton had agreed on the bond and mortgage for the debt to Church, Walker announced that he would not accept an assignment of the contract with Taylor and Danforth. Because Walker’s refusal among other things jeopardized Morris’s agreement with Hamilton, Morris reneged on Ogden’s sale to Taylor and Danforth and conveyed the fifty thousand acres to Garrett Cottringer, Morris’s bookkeeper and business associate. This, in turn, produced a delay in perfecting the mortgage of the one hundred thousand acres to Hamilton, for this property had a common border with the fifty thousand acres which had been conveyed to Cottringer. It was only after Cottringer’s name had been inserted in the mortgage to Hamilton that the mortgage was perfected on May 31, 1796.
Having reached an agreement concerning his debt to Church, Morris was then in a position to turn his attention to the $50,000 which he still owed to Pulteney and Hornby as a result of the loan made by Smith in 1791. Bypassing Walker, he worked out an arrangement with Charles Williamson, Pulteney’s agent in the Genesee country, for Cottringer to convey the fifty thousand acres in Cottringer’s name to Williamson. For his part Williamson agreed that this conveyance would cancel Morris’s debt of $50,000 to Pulteney and Hornby; that the four hundred and fifty thousand acres of the Morris Reserve, which remained after the conveyance of fifty thousand acres to Williamson, would be reconveyed to Morris; and that Walker’s suit in Chancery would be dismissed. In announcing this agreement to Hamilton in a letter on January 7, 1797, Morris wrote: “I must request your immediate care and attention as a professional Man to see this done in all due Form & without loss of time for which I will chearfully pay the Compensation you say is right.”
In March, 1797, Hamilton sent to Morris Williamson’s deed of fifty thousand acres, but Morris’s troubles with Walker were still not over, for the suit in Chancery remained. Morris was not completely relieved of this particular part of his financial misery until June 6, 1797, when the Chancellor directed that Walker’s suit be dismissed.
